RAYE, J.
I concur in the result. The scope of appellate review of factual findings is exceedingly narrow. I agree there is substantial evidence to support the trial court’s findings in this case. The initial traffic stop was justified by the officer’s observation of erratic driving; that the driving did not result in a traffic citation is of no moment. However, the length of the ensuing detention raises difficult factual issues. Nevertheless, I agree the detention was properly prolonged to evaluate the driver’s fitness and to make further inquiry into possible drug trafficking. The officer could reasonably suspect drug activity based on two critical facts: the heavy masking odor and the contradictory statements of the vehicle occupants. The officer’s additional investigative steps were reasonable and the consent to search, secured during the course of the inquiry, was valid.
*107While other facts discussed in the opinion are not without significance, their persuasive force would be limited in the absence of these critical facts. Thus, viewed in isolation, I would draw no criminal inferences from the fact two males, of any particular ethnicity, were traveling late at night from Los Angeles to Portland while equipped with pagers and cell phones. Whatever Portland’s reputation, and no matter the diabolical schemes facilitated with cell phones, the universe of people traveling the interstate who use pagers and cell phones includes far too many innocent citizens (salespeople, lawyers and judges included) for possession of such equipment to serve as the basis for an investigative detention.
Defendants suspect the initial stop and prolonged detention were motivated by racial factors and bemoan the “trend away from focusing on the subjective state of mind of an officer in determining whether a detention is valid.” However, the “trend” that distresses defendant originates with the United States Supreme Court (see Whren v. United States (1996) 517 U.S. 806 [116 S.Ct. 1769, 135 L.Ed.2d 89]) and is one that we are powerless to halt even if we were so inclined. Assuming a proper evidentiary foundation, defendant might assert a claim under the equal protection clause. (Id. at pp. 818-819 [116 S.Ct. at p. 1777].) However, defendant offers little evidence to support his suspicion of racial animus. Constitutional claims cannot be premised on suspicions, even if the suspicions resonate with a sympathetic jurist. Defendant would be compelled to provide either direct evidence of a policy or practice to target members of certain groups, or statistical data from which such a policy or practice could be inferred. He offers neither. In the presence of solid evidence permitting a finding in support of the officer’s expressed reasons for stopping defendant’s vehicle, we are compelled to affirm the trial court.
Appellants’ petition for review by the Supreme Court was denied September 13, 2000.